DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claim 28 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
Claim 28 is restricted to the embodiment of Figs. 5A-5B (Remarks, p.4, section I).
The invention originally presented for examination is restricted to the embodiment of Figs. 6A-6B.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 28 and 20-22 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 112
The prior rejections of claims 19-22 under 35 USC §112(a) have been obviated by claim amendments in the response filed 14 September 2022.

The prior rejections of claims 18-21 under 35 USC §112(b) have either been overcome or obviated by claim amendments in the response filed 14 September 2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 14-18, 23 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fox (US 2004/0115011 A1) in view of Pao Chen (US 3,869,869 A).
Regarding claim 14, Fox ‘011, as embodied in Fig. 23, shows a system for constructing grouted aggregate piers, comprising:
a) a mandrel (30) having an upper feed tube portion, a tamper head (32), and a passage extending therethrough for feeding aggregate through the feed tube to the tamper head; and
b) a grout injection line (110; para. 0074) extending along the outside of the feed tube with at least one discharge port (108) proximate the mandrel.

	Regarding claim 14, Fox fails to teach the at least one discharge port into the mandrel.  Pao Chen shows a foundation system comprising a mandrel having a tube, and a grout injection line (10) extending along the outside of the tube (1) with at least one discharge port into the mandrel.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the grout injection line of Fox such that the discharge port would have been into the mandrel, as suggested by Pao Chen.  The motivation for making the making the modification would have been to facilitate the discharge of grout as desired.
	Regarding claim 15, the combination of Fox and Pao Chen fails to teach the discharge port in the tamper head. However, it would have been obvious modification for one having ordinary skill in the art before the effective filing date to have positioned the discharge port in the tamper head instead of above it (as shown in Fox, Fig. 23). The motivation for making the modification would have been to facilitate the discharge of grout directly into the tamper head.
	Regarding claim 16, in the combination of Fox and Pao Chen, the discharge port is located in the feed tube at a location above the tamper head (Fox, Fig. 23).
	Regarding claim 17, in the combination of Fox and Pao Chen, neither reference teaches expressly a grout inspection line, but Fox anticipates additional lines (110; “supplemental conduits” per para. 0074).  It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the prior art system such that it would have included an additional line alongside the feed tube, as suggested by Fox, and comprising a grout inspection port located at a distance above the discharge port of the grout injection line.  The motivation for making the modification would have been to facilitate monitoring of the grout injection and, when necessary, injection of additional grout material.
	Regarding claim 18, in the combination of Fox and Pao Chen, the grout inspection line (Fox, 110) inherently comprises a hardened pipe, a flexible hose, or combination thereof; i.e., the line is hard, soft, or in between.
	Regarding claim 23, in the combination of Fox and Pao Chen, the mandrel of Fox further comprises a diametric restriction element (64).
Regarding claim 27, the method steps and associated structural limitations recited therein are inherent to use of the system taught by the combination of Fox ‘011 and Pao Chen ‘869 (Fox, e.g., Figs. 11 and 18).

Response to Arguments
Applicant's arguments filed 14 September 2022 have been fully considered but they are not persuasive.
Applicant argues Pao Chen fails to teach grout injection lines which provide flow into a mandrel.  The examiner disagrees and contends Pao Chen, as best viewed in Figs. 1 and 2, shows a grout injection line (10) extending along an outside of a tube portion (1) with at least one discharge port into a mandrel (9).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA MAYO-PINNOCK whose telephone number is (571)272-6992. The examiner can normally be reached Monday through Friday 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached on 571-272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TARA MAYO-PINNOCK/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        
/tmp/
07 November 2022